Title: To George Washington from Harriot Washington, 26 February 1796
From: Washington, Harriot
To: Washington, George


          
            Mill-Brook [Va.] Febry 26–96
          
          I now take up my pen to answer my dear and Honord Uncle’s letter of February 17th though when it will reach you I cant pretend to say as I am now at Matipony where there are very seldom opportunity to Fredericksburg also to express my thanks for your unbound’d kindness in sending the money requested it did not get here time enough but Aunt Lewis was so kind as to trust me therefore I paid her the sum lent immediately on receiving your letter Aunt Lewis join’s me in love to you and Aunt Washington. I am my dear & Honor’d Uncle your affectionate Neice
          
            Harriot Washington
          
        